DETAILED ACTION
1.	This action is in response to claims filed on 13 April, 2021 for application 15/889,275 filed on 06 Feb, 2018. Claims 1, 8, 9, 12 and 15 are amended, claims 5-7 are cancelled, and claims 16-18 are new. Currently claims 1-4 and 8-18 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1 and 15are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 2-4, 8-14, and 15-18 are rejected under 35 U.S.C. 112(a) for their dependence on
Claim 1. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 8-10, and 15-18 are rejected under 35 U.S.C 103 as being unpatentable over US 20190220734 to reference Ferdman et al.,(hereinafter, “Ferdman”) in view of US 20180060719 A1 to reference Kisilev et al., (hereinafter, “Kisilev”).
Regarding claim 1, Ferdman teaches A method for accelerating a neural network (Ferdman para. [0044] discloses “a method of accelerating processing of a neural network”)
identifying neural network layers that meet a locality constraint (Ferdman para. [0059] discloses exploiting data locality by using “input data region of input feature maps that are inputted to the convolutional layer.” Ferdman para. [0095] also discloses operation 412, in a convolution layer, which operates on sub-portions of intermediate or convolved data.). Ferdman’s teachings on operating on portion or region of input data and exploiting this data locality in the convolutional layer demonstrates identifying layers that meet locality constraint.
generating code (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.”) to implement depth-first processing (Ferdman para. [0056] teaches depth-first processing where portion of the data is processed through all the convolutional layers in the network without reading and writing intermediated data between convolutional layers off chip to and from external memory) for different hardware based on the identified neural network (Ferdman para. [0120] discloses “Dedicated hardware implementations including, but not limited to, application specific integrated circuits, programmable logic arrays, and other hardware devices can likewise be constructed to implement the methods described herein.”); and performing the depth-first processing on the neural network based on the generated code (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.”), wherein identifying the neural network layers comprises: 
identifying parts of the neural network that perform a serial processing of functions that are mergeable to obtain a stack (Ferdman para. [0058] discloses adjacent CNN layers that are fused (merged) which corresponds to a stack and performs iterative (serial) “processing across all of the fused layers using data regions of feature-map data (e.g., three-dimensional tile structures) that exploit inter-data locality among the fused layers”); and 
mapping each function in the stack to obtain at least one operation, wherein each operation has a loop type property designating whether the operation is based on a convolution layer, and wherein the convolution layer have different requirements for data evaluation (Ferdman para. [0018] discloses “The operations can further include: determining whether there is a further convolutional layer to process; selecting buffered intermediate data as the set of input feature maps; and repeating operations of reusing, computing, and buffering for the further convolutional layer.” Fredman further on para. [0095] to [0098] and in fig. 4 discloses fused layer accelerator to accelerate processing of CNN. Based on whether overlapping intermediate data is available (requirement), Ferdman teaches processing a CNN with operation for reusing and computing intermediate data (data evaluation) and repeating the operation for further convolution layers. Overlapping intermediate data is processed at operation 412 and either reused at 414 or continues to 416 to compute non-overlapping data and then to 418. At operation 420 if more layers are present the process iterates (loops) through 412-420 for each layer or the process moves to 424 if there are no more convolution layers to be processed. Fig. 4 shows clear example of instructions that execute loops on layers until all layers are processed). Ferdman teaches operations with loop type property processing overlapping and non-overlapping data for convolution layer but fails to explicitly teach operation that is based on a pooling layer, or element wise operational layer, however, Kisilev discloses: operation on a pooling layer, or element wise operational layer (Kisilev para. [0006] discloses multi-layer processing (operation) on overlapping and non-overlapping data samples comprising convolutional layer processing, pooling layer processing, rectified linear units (element wise operation) layer processing, dropout layer processing, and loss layer processing. Kisilev discloses that the processing of the overlapping and non-overlapping data samples can be done for the different layers).
Ferdman and Kisilev are in the same field of endeavor of multi-layer processing of convolutional neural network layers. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Kisilev with a motivation to operate on overlapping and non-overlapping data using different layers for processing. One would be motivated to combine the teachings to reduce overall classification error and have higher-quality results by using multi-layer convolutional processing (Kisilev para. [0004]-[0005]).
Regarding claim 2, the combination of Ferdman and Kisilev, as shown above, teaches the method according to claim 1, wherein generating code comprises:
determining one or more pre-defined building blocks from the identified neural network layers (Fredman para. [0095] to [0098] and on fig. 4 discloses how data is processed at operation 412 and either reused at 414 or continues to 416 and 418. At operation 420 if more layers are present the process iterates through 412-420 for each layer or the process moves to 424 if there are no more convolutional layers to be processed. Fig. 4 shows clear example of instructions that execute loops on layers until conditions are met). Ferdman teaches sections of instructions (codes) that loops through the convolutional layers in the pyramid of fused layers until no more layers remain. Each iteration of the loop corresponds to a building block.
combining the one or more pre-defined building blocks to obtain the code (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.” Ferdman on fig 4. discloses a block of instructions to execute loops on convolutional layers at operation 420 and another block of instruction to evaluate if more tile structures are available to loop on operation 426). Each iteration of these loops corresponds to building blocks and they are combined together as shown on fig. 4 to process through the whole input tile structures.
Regarding claim 3, the combination of Ferdman and Kisilev, as shown above, teaches the method according to claim 1. Ferdman further teaches the different hardware comprise central processing units (CPUs) and graphical processing units (GPUs) (Ferdman para. [0113] discloses “the computer system 800 may include a processor 602, e.g., a central processing unit (CPU), a graphics-processing unit (GPU), or both”).
Regarding claim 8, the combination of Ferdman and Kisilev, as shown above, teaches the method according to claim 1, wherein
at least one operation comprises an accumulation operation and a normalization operation, and wherein the accumulation operation has a loop type property requiring data to be processed in a certain area and the normalization operation has a loop type property with no data requirement (Ferdman fig. 4 teaches accumulation and normalization operations. Operations 412-422 discloses accumulation where it is determined if a previous three-dimensional tile structure has overlapping data with current tile structure. Overlapping data are reused while non-overlapping data are computed. If it is determined at operation 420 that there are more convolution layers, then at operation 422 buffered intermediate data are selected as current set of input feature maps (data requirement). The process is iterated (loop type property) back to operation 412. Once it is determined at operation 420 all the convolutional layers have been processed; operation 426 teaches normalization where it is determined if there are more three dimensional tile structures in the set of input feature maps for processing of the first convolutional layer (no data requirement). If more three dimensional tile structures remain for processing, the process iterates (loop type property) through 406-426 otherwise it ends at operation 428).
Regarding claim 9, the combination of Ferdman and Kisilev, as shown above, teaches the method according to claim 1, wherein identifying the neural network layers further comprises:
merging the at least one operation into one or more steps, wherein a step includes only one operation with a loop type property designating that the one operation has a requirement for data evaluation (Ferdman para. [0095] to [0097] and fig. 4 discloses operations 412-422 to reuse overlapping data at step 414 or compute non-overlapping data at step 416. Step 420 that evaluates if there are more convolutional layers, and step 422 where buffered intermediate data are selected as current set of input feature maps (data evaluation). This operation is iterated (loop type property) back to 412 until all layers are processed). 
Regarding claim 10, the combination of Ferdman and Kisilev, as shown above, teaches the method according to claim 9, wherein identifying the neural network layers further comprises:
grouping the one or more steps into one or more sequences, wherein a sequence includes steps with compatible loop types (Ferdman para. [0095] to [0097] discloses steps 412-422 that can be grouped into a sequence to reuse overlapping data and compute non-overlapping data which include step 420 that evaluates if there are more convolutional layer in pyramid of fused layers and loops back to 412 if requirement is satisfied).
Regarding claim 15, Ferdman teaches A system for accelerating a neural network (Ferdman para. [0045] teaches a system to accelerate processing of a convolutional neural network), the system comprising one or more processors (Ferdman para. [0113] discloses the computer system may include a processor like CPU, GPU, or both) which, alone or in combination, are configured to provide for execution of the following steps (Ferdman para. [0116] discloses “the methods described herein may be implemented by software programs tangibly embodied in a processor-readable medium and may be executed by a processor”):
identifying neural network layers that meet a locality constraint (Ferdman para. [0059] discloses exploiting data locality by using “input data region of input feature maps that are inputted to the convolutional layer.” Ferdman para. [0095] also discloses operation 412, in a convolution layer, which operates on sub-portions of intermediate or convolved data). Ferdman’s teachings on operating on portion or region of input data and exploiting this data locality in the convolutional layer demonstrates identifying layers that meet locality constraint.
generating code (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.”) to implement depth-first processing (Ferdman para. [0056] teaches depth-first processing where portion of the data is processed through all the convolutional layers in the network without reading and writing intermediated data between convolutional layers off chip to and from external memory) for different hardware based on the identified neural network layers (Ferdman para. [0120] discloses “Dedicated hardware implementations including, but not limited to, application specific integrated circuits, programmable logic arrays, and other hardware devices can likewise be constructed to implement the methods described herein.”); and performing the depth-first processing on the neural network based on the generated code (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.”), wherein identifying the neural network layers comprises: 
identifying parts of the neural network that perform a serial processing of functions that are mergeable to obtain a stack (Ferdman para. [0058] discloses adjacent CNN layers that are fused (merged) which corresponds to a stack and performs iterative (serial) “processing across all of the fused layers using data regions of feature-map data (e.g., three-dimensional tile structures) that exploit inter-data locality among the fused layers”); and 
mapping each function in the stack to obtain at least one operation, wherein each operation has a loop type property designating whether the operation is based on a convolution layer, and wherein the convolution layer have different requirements for data evaluation (Ferdman para. [0018] discloses “The operations can further include: determining whether there is a further convolutional layer to process; selecting buffered intermediate data as the set of input feature maps; and repeating operations of reusing, computing, and buffering for the further convolutional layer.” Fredman further on para. [0095] to [0098] and in fig. 4 discloses fused layer accelerator to accelerate processing of CNN. Based on whether overlapping intermediate data is available (requirement), Ferdman teaches processing a CNN with operation for reusing and computing intermediate data (data evaluation) and repeating the operation for further convolution layers. Overlapping intermediate data is processed at operation 412 and either reused at 414 or continues to 416 to compute non-overlapping data and then to 418. At operation 420 if more layers are present the process iterates (loops) through 412-420 for each layer or the process moves to 424 if there are no more convolution layers to be processed. Fig. 4 shows clear example of instructions that execute loops on layers until all layers are processed). Ferdman teaches operations with loop type property processing overlapping and non-overlapping data for convolution layer but fails to explicitly teach operation that is based on a pooling layer, or element wise operational layer, however, Kisilev discloses: operation on a pooling layer, or element wise operational layer (Kisilev para. [0006] discloses multi-layer processing (operation) on overlapping and non-overlapping data samples comprising convolutional layer processing, pooling layer processing, rectified linear units (element wise operation) layer processing, dropout layer processing, and loss layer processing. Kisilev discloses that the processing of the overlapping and non-overlapping data samples can be done for the different layers).
Ferdman and Kisilev are in the same field of endeavor of multi-layer processing of convolutional neural network layers. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Kisilev with a motivation to operate on overlapping and non-overlapping data using different layers for processing. One would be motivated to combine the teachings to reduce overall classification error and have higher-quality results by using multi-layer convolutional processing (Kisilev para. [0004]-[0005]).
Regarding claim 16, the combination of Ferdman and Kisilev, as shown above, teaches The method according to claim 1, wherein the stack comprises a first subset of neural network layers from the neural network layers (Ferdman, as shown above for claim 1, discloses parts of neural network that form a stack. Ferdman further on fig. 4 and para. [0099] discloses acceleration processing of CNN that “iterates through operations 406-426 for each subsequent three dimensional structure in the set of input feature maps in order to process the next pyramid of fused layers… ” Each pyramid of fused layers represent a subset of neural network layers), and wherein generating the code to implement the depth-first processing for the different hardware based on the identified neural network layers (Ferdman, as shown above for claim 1, discloses generating code to implement depth-first processing for different hardware) comprises: generating code to loop back and re-process the first subset of neural network layers after completing an iteration of processing the first subset of neural network layers (Ferdman on fig. 4 discloses how for each pyramid of fused layers (subset) loops at step 426 back to 406 and the processing iterates from 406-426).
Regarding claim 17, the combination of Ferdman and Kisilev, as shown above, teaches The method according to claim 1, wherein the stack comprises a first subset of neural network layers from the neural network layers  (Ferdman, as shown above for claim 1, discloses parts of neural network that form a stack. Ferdman further on fig. 4 and para. [0099] discloses acceleration processing of CNN that “iterates through operations 406-426 for each subsequent three dimensional structure in the set of input feature maps in order to process the next pyramid of fused layers… ” Each pyramid of fused layers represent a subset of neural network layers), wherein the neural network layers further comprise at least one other neural network layer that is immediately subsequent to the first subset of neural network layers (Ferdman on fig. 4 discloses for each iteration from 406-426 for subsequent three dimensional structure, there are convolution layers that are processed), and wherein generating the code to implement the depth-first processing for the different hardware based on the identified neural network layers (Ferdman, as shown above for claim 1, discloses generating code to implement depth-first processing for different hardware)  comprises: generating code to: processing the first subset of neural network layers (Ferdman para. [0111] discloses “a set of instructions that can be executed to cause the computer system 600 to perform any one or more of the methods or computer-based functions as disclosed herein in FIGS. 1-5.” Ferdman further on fig. 4 discloses processing of CNN for each pyramid of fused layers (subset) from 406-426); store an output from processing the first subset of neural network layers in main memory (Ferdman on fig. 5 and para. [0108] discloses processing of CNN that includes at least one pyramid of fused CNN layers where output intermediate three-dimensional tile structure for a set of output feature maps is stored in external memory 106); and processing the at least one other neural network layer based on retrieving the output from the main memory (Ferdman on fig. 5 and discloses processing of CNN that includes at least one pyramid of fused CNN layers where external memory 106 stores input and output feature maps and the convolutional layer 504 is configured to iteratively read three-dimensional tile structure  from external memory 106 (para. [0102] and [0105]).
Regarding claim 18, Ferdman as shown above teaches The method according to claim 9, wherein 
the step further includes a second operation with a loop type property designating that the second operation does not have a requirement for data evaluation (Ferdman fig.4 and para. [11000] discloses operation 426 where it is determined if there are more three dimensional tile structures in the set of input feature maps for processing of the first convolutional layer (no data evaluation). If more three dimensional tile structures remain for processing, the process iterates (loop type property) through 406-426 otherwise it ends at operation 428).
9.	Claims 4 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Ferdman in view U.S. Pub. No. US 20200258194 A1 to Reference Morita et al., (hereinafter, “Morita”). 
As per claim 4, Ferdman as shown above teaches the method according to claim 3. Ferdman fails to explicitly teach CPUs include fewer single instruction multiple data (SIMD) units compared to the GPUs, however, Morita discloses:
CPUs include fewer single instruction multiple data (SIMD) units compared to the GPUs (Morita para. [0052] teaches that both CPU and GPU can implement SIMD instructions. Morita para. [0039] further discloses that number processing units that can be executed at the same time are larger in GPU compared to CPU).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Morita with a motivation that GPUs usually need to be faster and process larger volumes of data compared to CPUSs (Moriata para. [0038] and [0039]).
As per claim 11, Ferdman as shown above teaches the method according to claim 10, wherein
the different hardware comprise central processing units (CPUs) and graphical processing units (GPUs) (Ferdman para. [0113] discloses “the computer system 800 may include a processor 602, e.g., a central processing unit (CPU), a graphics-processing unit (GPU), or both”),
Ferdman fails to explicitly teach sequences in the one or more sequences intended for CPUs have more steps than sequences in the one or more sequences intended for GPUs, however, Morita discloses:
 sequences in the one or more sequences intended for CPUs have more steps than sequences in the one or more sequences intended for GPUs (Morita para. [0039] discloses that number processing units that can be executed at the same time are larger in GPU compared to CPU). Fewer processing units in CPU means it is more likely to have sequences with more steps on a CPU compared to a GPU.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Morita with a motivation that GPUs usually need to be faster and process larger volumes of data compared to CPUSs (Moriata para. [0038] and [0039]).
10.	Claims 12, 13, and 14 are rejected under 35 U.S.C 103 as being unpatentable over Ferdman in view of Morita as shown above, further in view U.S. Pub. No. US 20190181887 A1 to Reference Banerjee et al., (hereinafter, “Banerjee”).
Regarding claim 12, Ferdman as shown above teaches the method according to claim 10, wherein grouping the one or more steps into the one or more sequences. Ferdman and Morita fail to explicitly teach determining how each step grouped in a sequence influences data requirements of the sequence so as to reduce an amount of available memory below a memory threshold, however, Banerjee discloses:
determining how each step grouped in a sequence influences data requirements of the sequence so as to reduce an amount of available memory below a memory threshold (Banerjee para. [0016] discloses an example where data sizes of data slices may be decreased in order to reduce the amount of available memory to less than a threshold amount of memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Banerjee with a motivation to achieve good performance by limiting amount of available memory to a certain memory threshold (Banerjee para. [0014]).
As per claim 13, the combination of Ferdman and Morita as shown above teaches the method according to claim 11. Ferdman also teaches the patch size being related to an amount of data input to the sequence (Ferdman para. [0095] to [0097] and fig. 4 discloses steps 412-422 that can be grouped into a sequence to reuse overlapping data and compute non-overlapping data which include step 422 where buffered intermediate data (patch) are selected as current set of input feature maps. The selected data (patch) are used as input and the process is iterated until all layers are processed). Ferdman and Morita fails to explicitly teach a patch size is reduced based on available memory exceeding the memory threshold, however, Banerjee teaches: 
a patch size is reduced based on available memory exceeding the memory threshold (Banerjee para. [0016] teaches how data size of data slices (patch) may be decreased in an example where the amount of available memory may exceed the threshold amount of memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the teachings of Ferdman and incorporate the teachings to Banerjee with a motivation to achieve good performance by limiting amount of available memory to a certain memory threshold (Banerjee para. [0014]).
Regarding claim 14, the combination of Ferdman, Morita, and Banerjee as shown above teaches the method according to claim 13. Morita further teaches reduction of the patch size is limited by an underutilization of the different hardware (Moirta para. [0016] discloses examples of increasing or reducing data size of data slice (patch) to allow reads of particular size from single or plurality of disks (hardware)). 
Response to Arguments
11.	Applicant's arguments filed April 13th, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Ferdman fails to disclose “loop type property,” Ferdman on fig. 4 and operation 420 shows a process that iterates through 412-420 for each layer as explained in the rejection for claim 1 above.
12.	Applicant’s arguments with respect to claim(s) 1 and 15 regarding "wherein each operation has a loop type property designating whether the operation is based on a convolution layer, a pooling layer, or an element-wise operational layer, and wherein the convolution layer, the pooling layer, and the element-wise operational layer have different requirements for data evaluation," have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL GURUNG whose telephone number is (571) 272-8406. The examiner can normally be reached on 9:00 am to 4:00 pm from Mondays to Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
/RAHUL GURUNG/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122